         Case 4:21-cv-00303-MWB-DB Document 6 Filed 02/24/21 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    ALEJANDRO DEJESUS,                              No. 4:21-CV-00303

                Petitioner,                         (Judge Brann)

          v.

    WARDEN, SCI-MAHANOY,

                Respondent.

                              MEMORANDUM OPINION

                                  FEBRUARY 24, 2021

I.       PROCEDURAL BACKGROUND

         On February 19, 2021, Petitioner, Alejandro DeJesus, an inmate presently

confined at the Mahanoy State Correctional Institution, Frackville, Pennsylvania,

initiated the above captioned petition for writ of habeas corpus, pursuant to 28

U.S.C. § 2254.1 DeJesus challenges his underlying conviction imposed by the

Court of Common Pleas of Lancaster County.2 No filing fee or request to proceed

in forma pauperis has been filed.

         According to the petition, DeJesus pled guilty to third-degree murder,

robbery, conspiracy and burglary.3 Petitioner challenges his guilty plea, claiming

that “there was an error in the record that should have been clarified on rather (sic)



1
     Doc. 1.
2
     Id.
3
     Id.
        Case 4:21-cv-00303-MWB-DB Document 6 Filed 02/24/21 Page 2 of 4




Defendant suffered from mental health.”4 He claims that “with respect to the

courts of Lancaster County Pennsylvania, every appointed counsel to represent

Defendant’s best interest can only be described as little to no effert (sic)and an

abuse of their deseration (sic)to their client’s mental health condition.”5 For relief,

Petitioner requests “this Honorable Court highly consider Defendant’s ongoing

violations and misrepresentation and that the Court grant motion enclosed for

appointment of counsel to properly litigate Petitioner’s claims in a proper fashion

suitable for the Courts.”6 For the reasons that follow, the court will transfer the

above captioned action to the United States District Court for the Eastern District

of Pennsylvania.

II.     DISCUSSION

        A § 2254 habeas corpus petition may be filed in the district where the

applicant is confined or in the district where he was convicted.7 28 U.S.C. §

2241(d) provides:

        (d) Where an application for a writ of habeas corpus is made by a person
        in custody under the judgment and sentence of a State court of a State
        which contains two or more Federal judicial districts, the application
        may be filed in the district court for the district wherein such person is
        in custody or in the district court for the district within which the State
        court was held which convicted and sentenced him and each of such
        district courts shall have concurrent jurisdiction to entertain the
        application. The district court for the district wherein such an

4
    Id.
5
    Id.
6
    Id.
7
    Fletcher v. Rozum, 2008 WL 2609826 * 2 (E.D. Pa. 2008).
                                             2
        Case 4:21-cv-00303-MWB-DB Document 6 Filed 02/24/21 Page 3 of 4




        application is filed in the exercise of its discretion and in furtherance of
        justice may transfer the application to the other district court for hearing
        and determination.

        Petitioner is attacking the legality of a guilty plea and sentence which were

entered in the Court of Common Pleas of Lancaster County, which is located

within the jurisdiction of the United States District Court for the Eastern District of

Pennsylvania.8

        As noted above, under § 2241(d), the district court for the district in which a

habeas petition is filed “in the exercise of its discretion and in furtherance of

justice may transfer the application.” Moreover, 28 U.S.C. § 1404(a) states, “[f]or

the convenience of parties and witnesses, in the interest of justice, a district court

may transfer any civil action to any other district or division where it might have

been brought.” A district court may transfer a habeas petition pursuant to §

1404(a).9




8
    See 28 U.S.C. § 118(a).
9
    See In re Nwanze, 242 F.3d 521, 526, n. 2 (3d Cir. 2001)(§ 1404(a) applies to transfers of
    habeas corpus petitions); Fletcher, 2008 WL 2609826 at * 2.

                                                 3
       Case 4:21-cv-00303-MWB-DB Document 6 Filed 02/24/21 Page 4 of 4




       The state trial court, as well as any records, counsel, and other witnesses, are

located within the Eastern District of Pennsylvania. As such, it would be prudent to

transfer this action to that court.

   An appropriate Order follows.

                                               BY THE COURT:


                                               s/ Matthew W. Brann
                                               Matthew W. Brann
                                               United States District Judge




                                           4
